             Case 1:21-cv-01505-ER Document 33 Filed 09/13/21 Page 1 of 11




Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Danielle (Yamali) Futterman (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone:     (212) 292-5390
Facsimile:     (212) 292-5391
Attorneys for Plaintiff
Qlay Co.

                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 QLAY CO.,

 Plaintiff                                             CIVIL ACTION No.
                                                         21-cv-1505 (ER)
 v.

 ADHJNJVA,    ALEXANDRA     LASEK,                     [PROPOSED]
 BAOQINGXIANKAIYANJIANCAIPIFA,                FINAL DEFAULT JUDGMENT AND
 BEIXIN LAKE MAOZI RESTAURANT,                PERMANENT INJUNCTION ORDER
 BYBY4,      CHAIWELL,     CONNOR
 WALTERS, DAAN SHIMIQIWANJUDIAN,
 FASHION FLASHSTAR, FUJIANHAISHAI,
 GAOTANGXIANYIPINXUANJIUDIAN,
 GIN-BACK, GOBEN, GSCWORLDDIY,
 HANGZHOULIN, HAYDEN JOHNSONA,
 HEFEISHILUYANGQUCEYONGTUSHUD
 IAN, HEYUN AGRICULTURE AND
 FORESTRY DEVELOPMENT, HJC280036,
 HOUXINLUO, HWZ971305, HXY399063,
 HYH7100628, HZH7108226, IHUIO7441,
 IJUNJIEKEJIYOUXIANGONG, JIAN XIN
 LIU,
 JIANGBEIXINQUJIACAIXINJIANCAIDIA
 N,      JILUNHUADIANZI,     JIOMI,
 KARL B RODRIQUEZ, KEITH TAYLORR,
 KERUN                    TRADING,
 KUIWENQULIYUANRUIMAIGUANGGA
 OSHEJIZHONGXIN,         LEMETVFB,
       Case 1:21-cv-01505-ER Document 33 Filed 09/13/21 Page 2 of 11




LINJIANFANG,        LTLNMDURPL,
LWH182209,   MICHELLE C LEIGHTON,
MINGLANGZHAOMING80, MONTAGUE
WALT,         MOTIVATEDVIBRANT,
MULTICOLOURED,          OTTO.GAY,
PAPAMA,          PLAYTRENDHOME,
PLINCALLY, PORT ST, QIGNSHAN,
QINANXIANLINJUNYOUNONGYEYOUX
IANGONGSI, QINGYUHAI, SDFDSL,
SHANGHAIYOUCHONGCANYINFUWUY
OUXIANGONGSI,
SHANTOUSHICHENGHAIQUHUALEWA
NJUYOUXIANGONGSI,
SHANXISHENGRIGONGMAO CO LTD,
SHIJIAZHUANGKEYUNHUAGONGKEJI
YOUXIANGONGSI,         STEPHENV.,
WEIYEJILIANGHENGXI,     WHANEAR,
WXH170082,
XIANYANGSHIWEICHENGQUSHUSHUO
FUZHUANGDIAN,        XINCHENGUS,
XINTENGF,
XIXIANXINQUFENGDONG84,
XUEQINUS,
YANGRUIJIANGONGYOUXIANGONGSI,
YITONGMANZUZIZHIXIANYITONGZHE
NWENTIANZHERIYONGPIND,
YUANHUIFUCANYINFUWUYOUXIANG
ONGSI, YUNXIAN MANICURE and
YUXINMEI,

Defendants
       Case 1:21-cv-01505-ER Document 33 Filed 09/13/21 Page 3 of 11




                                      GLOSSARY

     Term                               Definition                            Docket Entry
                                                                                Number
Plaintiff or Qlay Qlay Co.                                                        N/A

Defendants       ADHJNJVA,                 Alexandra                Lasek,        N/A
                 baoqingxiankaiyanjiancaipifa, Beixin Lake maozi
                 restaurant, BYBY4, Chaiwell, CONNOR WALTERS,
                 daan shimiqiwanjudian, Fashion FlashStar, fujianhaishai,
                 gaotangxianyipinxuanjiudian,      Gin-Back,      GoBen,
                 GscworldDIY,      hangzhoulin,      Hayden     Johnsona,
                 hefeishiluyangquceyongtushudian, Heyun Agriculture
                 and Forestry Development, HJC280036, houxinluo,
                 HWZ971305,           HXY399063,            HYH7100628,
                 HZH7108226,                                 IHUIO7441,
                 IJUNJIEKEJIYOUXIANGONG,               Jian   Xin      Liu,
                 jiangbeixinqujiacaixinjiancaidian, jilunhuadianzi, JioMi,
                 Karl B Rodriquez, Keith Taylorr, Kerun Trading,
                 kuiwenquliyuanruimaiguanggaoshejizhongxin,
                 LEMETVFB, Linjianfang, LtLnMDUrpl, LWH182209,
                 Michelle C Leighton, minglangzhaoming80, Montague
                 Walt,      MOTIVATEDVIBRANT,               Multicoloured,
                 Otto.Gay, PaPama, playtrendhome, PLincally, Port St,
                 QIGNSHAN, qinanxianlinjunyounongyeyouxiangongsi,
                 qingyuhai,                                         sdfdsl,
                 ShangHaiYouChongCanYinFuWuYouXianGongSi,
                 shantoushichenghaiquhualewanjuyouxiangongsi,
                 shanxishengrigongmao                  Co              Ltd,
                 shijiazhuangkeyunhuagongkejiyouxiangongsi,
                 StephenV., weiyejilianghengxi, Whanear, WXH170082,
                 XianYangShiWeiChengQuShuShuoFuZhuangDian,
                 XinChengUS,       xintengF,     xixianxinqufengdong84,
                 xueqinUS,                yangruijiangongyouxiangongsi,
                 yitongmanzuzizhixianyitongzhenwentianzheriyongpinD,
                 yuanhuifucanyinfuwuyouxiangongsi, Yunxian manicure
                 and yuxinmei
Defaulting       ADHJNJVA,                 Alexandra                Lasek,        N/A
Defendants       baoqingxiankaiyanjiancaipifa, Beixin Lake maozi
                 restaurant, BYBY4, Chaiwell, CONNOR WALTERS,
                 daan shimiqiwanjudian, Fashion FlashStar, fujianhaishai,
                 gaotangxianyipinxuanjiudian,      Gin-Back,      GoBen,
                 GscworldDIY,      hangzhoulin,      Hayden     Johnsona,
                 hefeishiluyangquceyongtushudian, Heyun Agriculture
                 and Forestry Development, HJC280036, houxinluo,
                 HWZ971305,           HXY399063,            HYH7100628,

                                             i
       Case 1:21-cv-01505-ER Document 33 Filed 09/13/21 Page 4 of 11




                HZH7108226,                                     IHUIO7441,
                IJUNJIEKEJIYOUXIANGONG,                 Jian     Xin      Liu,
                jiangbeixinqujiacaixinjiancaidian, jilunhuadianzi, JioMi,
                Karl B Rodriquez, Keith Taylorr, Kerun Trading,
                kuiwenquliyuanruimaiguanggaoshejizhongxin,
                LEMETVFB, Linjianfang, LtLnMDUrpl, LWH182209,
                Michelle C Leighton, minglangzhaoming80, Montague
                Walt,       MOTIVATEDVIBRANT,                Multicoloured,
                Otto.Gay, PaPama, playtrendhome, PLincally, Port St,
                QIGNSHAN, qinanxianlinjunyounongyeyouxiangongsi,
                qingyuhai,                                             sdfdsl,
                ShangHaiYouChongCanYinFuWuYouXianGongSi,
                shantoushichenghaiquhualewanjuyouxiangongsi,
                shijiazhuangkeyunhuagongkejiyouxiangongsi,
                StephenV., weiyejilianghengxi, Whanear, WXH170082,
                XianYangShiWeiChengQuShuShuoFuZhuangDian,
                XinChengUS,         xintengF,     xixianxinqufengdong84,
                xueqinUS,                  yangruijiangongyouxiangongsi,
                yitongmanzuzizhixianyitongzhenwentianzheriyongpinD,
                yuanhuifucanyinfuwuyouxiangongsi, Yunxian manicure
                and yuxinmei
Amazon          Amazon.com, a Seattle, Washington-based, online                     N/A
                marketplace and e-commerce platform owned by
                Amazon.com, Inc., a Delaware corporation, that allows
                manufacturers and other third-party merchants, like
                Defendants, to advertise, distribute, offer for sale, sell and
                ship their retail products, which, upon information and
                belief, primarily originate from China, directly to
                consumers worldwide and specifically to consumers
                residing in the U.S., including New York
Sealing Order   Order to Seal File entered on February 19, 2021                    Dkt. 1
Complaint       Plaintiff’s Complaint filed on February 19, 2021                   Dkt. 7
Application     Plaintiff’s Ex Parte Application for: 1) a temporary             Dkts. 13-16
                restraining order; 2) an order restraining Merchant
                Storefronts (as defined infra) and Defendants’ Assets (as
                defined infra) with the Financial Institutions (as defined
                infra); 3) an order to show cause why a preliminary
                injunction should not issue; 4) an order authorizing
                bifurcated and alternative service and 5) an order
                authorizing expedited discovery filed on February 19,
                2021
Clay Dec.       Declaration of Chad Wild Clay in Support of Plaintiff’s            Dkt. 14
                Application
Drangel Dec.    Declaration of Jason M. Drangel in Support of Plaintiff’s          Dkt. 15
                Application


                                             ii
       Case 1:21-cv-01505-ER Document 33 Filed 09/13/21 Page 5 of 11




TRO             1) Temporary Restraining Order; 2) Order Restraining          N/A
                Merchant Storefronts and Defendants’ Assets with the
                Financial Institutions; 3) Order to Show Cause Why a
                Preliminary Injunction Should Not Issue; 4) Order
                Authorizing Bifurcated and Alternative Service; and 5)
                Order Authorizing Expedited Discovery entered on
                February 19, 2021
PI Show Cause   March 22, 2021 hearing to show cause why a preliminary        N/A
Hearing         injunction should not issue
PI Order        March 22, 2021 Preliminary Injunction Order                   Dkt. 6
User Accounts   Any and all websites and any and all accounts with online      N/A
                marketplace platforms such as Amazon, as well as any
                and all as yet undiscovered accounts with additional
                online marketplace platforms held by or associated with
                Defendants, their respective officers, employees, agents,
                servants and all persons in active concert or participation
                with any of them
Merchant        Any and all User Accounts through which Defendants,           N/A
Storefronts     their respective officers, employees, agents, servants and
                all persons in active concert or participation with any of
                them operate storefronts to manufacture, import, export,
                advertise, market, promote, distribute, display, offer for
                sale, sell and/or otherwise deal in Counterfeit Products,
                which are held by or associated with Defendants, their
                respective officers, employees, agents, servants and all
                persons in active concert or participation with any of
                them
CWC             Chad Wild Clay                                                N/A

CWC Content     YouTube videos on the Chad Wild Clay YouTube                  N/A
                Channel, best known for its action, adventure and mystery
                videos starring Chad Wild Clay and Vy Qwaint
CWC Mark        U.S. Trademark Registration No. 6,012,760 for “               N/A




                               ” for a variety of goods in Classes 9, 14,
                16, 18, 22, 25 and 35
CWC Products    A variety of consumer products, including t-shirts,           N/A
                hoodies, backpacks and other gear, bearing the CWC
                Mark
Counterfeit     Products bearing or used in connection with the CWC           N/A
Products        Mark, and/or products in packaging and/or containing
                labels bearing the CWC Mark, and/or bearing or used in

                                            iii
        Case 1:21-cv-01505-ER Document 33 Filed 09/13/21 Page 6 of 11




                 connection with marks that are confusingly similar to the
                 CWC Mark and/or products that are identical or
                 confusingly similar to the CWC Products
Infringing       Defendants’ listings for Counterfeit Products                 N/A
Listings
Defendants’      Any and all money, securities or other property or assets     N/A
Assets           of Defendants (whether said assets are located in the U.S.
                 or abroad)
Defendants’      Any and all financial accounts associated with or utilized    N/A
Financial        by any Defendants or any Defendants’ User Accounts or
Accounts         Merchant Storefront(s) (whether said account is located
                 in the U.S. or abroad)
Financial        Any banks, financial institutions, credit card companies      N/A
Institutions     and payment processing agencies, such as Amazon.com,
                 Inc., Amazon Payments, Inc. (“Amazon Pay”), PayPal
                 Inc. (“PayPal”), Payoneer Inc. (“Payoneer”), PingPong
                 Global Solutions, Inc. (“PingPong”) and other companies
                 or agencies that engage in the processing or transfer of
                 money and/or real or personal property of Defendants
Third Party      Online marketplace platforms, including, without              N/A
Service          limitation, those owned and operated, directly or
Providers        indirectly, by Amazon, such as Amazon.com, as well as
                 any and all as yet undiscovered online marketplace
                 platforms and/or entities through which Defendants, their
                 respective officers, employees, agents, servants and all
                 persons in active concert or participation with any of
                 them manufacture, import, export, advertise, market,
                 promote, distribute, offer for sale, sell and/or otherwise
                 deal in Counterfeit Products which are hereinafter
                 identified as a result of any order entered in this action,
                 or otherwise
Defendants’      Defendants’ Assets from Defendants’ Financial                 N/A
Frozen Assets    Accounts that were and/or are attached and frozen or
                 restrained pursuant to the TRO and/or PI Order, or which
                 are attached and frozen or restrained pursuant to any
                 future order entered by the Court in this Action
Plaintiff’s      Plaintiff’s Application for an Order to Show Cause Why        TBD
Motion for       Default Judgment and a Permanent Injunction should not
Default          be entered Against Defaulting Defendants filed on July
Judgment         20, 2021
Futterman Aff.   Affidavit by Danielle (Yamali) Futterman in Support of        TBD
                 Plaintiff’s Motion for Default Judgment




                                             iv
           Case 1:21-cv-01505-ER Document 33 Filed 09/13/21 Page 7 of 11




        This matter comes before the Court by motion filed by Plaintiff for the entry of final

judgment and permanent injunction by default against Defaulting Defendants for Defaulting

Defendants’ trademark infringement, trademark counterfeiting, false designation of origin, passing

off and unfair competition and related state and common law claims arising out of Defaulting

Defendants’ unauthorized use of Plaintiff’s CWC Mark, without limitation, in their manufacturing,

importing, exporting, advertising, marketing, promoting, distributing, displaying or offering for

sale and/or selling and/or sale of Counterfeit Products.1

        The Court, having considered the Memorandum of Law and Affidavit of Danielle (Yamali)

Futterman in support of Plaintiff’s Motion for Default Judgment and a Permanent Injunction

Against Defaulting Defendant, the Certificates of Service of the Summons and Complaint, the

Certificate of the Clerk of the Court stating that no answer has been filed in the instant action, and

upon all other pleadings and papers on file in this action, it is hereby ORDERED, ADJUDGED

AND DECREED as follows:

                                I.    Defaulting Defendants’ Liability

1) Judgment is granted in favor of Plaintiff on all claims properly pled against Defaulting

    Defendants in the Complaint;

                                        II.    Damages Awards

1) IT IS FURTHER ORDERED, ADJUDGED AND DECREED that because it would serve both

    the compensatory and punitive purposes of the Lanham Act’s prohibitions on willful

    infringement, and because Plaintiff has sufficiently set forth the basis for the statutory damages

    award requested in its Motion for Default Judgment, the Court finds such an award to be

    reasonable and Plaintiff is awarded statutory damages in the amount of $50,000.00


1
 Where a defined term is referenced herein and not defined herein, the defined term should be understood as it is
defined in the Glossary.

                                                       1
        Case 1:21-cv-01505-ER Document 33 Filed 09/13/21 Page 8 of 11




  (“Defaulting Defendants’ Individual Damages Award”) against each of the sixty-nine (69)

  Defaulting Defendants pursuant to Section 15 U.S.C. § 1117(c) of the Lanham Act, plus post-

  judgment interest, for a total of Three Million Four Hundred Fifty Thousand Dollars

  ($3,450,000.00);


                                  III.   Permanent Injunction

2) IT IS FURTHER ORDERED, ADJUDGED AND DECREED, that Defaulting Defendant, its

  respective officers, agents, servants, employees, successors and assigns and all persons acting

  in concert with or under the direction of Defaulting Defendants (regardless of whether located

  in the United States or abroad), who receive actual notice of this Order are permanently

  enjoined and restrained from:

     A. manufacturing, importing, exporting, advertising, marketing, promoting, distributing,

         displaying, offering for sale, selling and/or otherwise dealing in Counterfeit Products

         or any other products bearing one or more of the CWC Mark and/or marks that are

         confusingly similar to, identical to and constitute a counterfeiting and/or infringement

         of the CWC Mark;

     B. directly or indirectly infringing in any manner Plaintiff’s CWC Mark;

     C. using any reproduction, counterfeit, copy or colorable imitation of Plaintiff’s CWC

         Mark to identify any goods or services not authorized by Plaintiff;

     D. using Plaintiff’s CWC Mark, or any other marks that are confusingly similar to the

         CWC Mark on or in connection with the manufacturing, importing, exporting,

         advertising, marketing, promoting, distributing, displaying, offering for sale, selling

         and/or otherwise dealing in the Counterfeit Products;




                                               2
          Case 1:21-cv-01505-ER Document 33 Filed 09/13/21 Page 9 of 11




       E. secreting, concealing, destroying, altering, selling off, transferring or otherwise

           disposing of and/or dealing with: (i) Counterfeit Products; (ii) any computer files, data,

           business records, documents or any other records or evidence relating to:

               i. Defaulting Defendants’ User Accounts and/or Merchant Storefronts;

               ii. Defaulting Defendants’ Assets; and

               iii. the manufacture, importation, exportation, advertising, marketing, promotion,

                   distribution, display, offering for sale and/or sale of Counterfeit Products by

                   Defaulting Defendants and by their respective officers, employees, agents,

                   servants and all persons in active concert or participation with any of them; and

       F. effecting assignments or transfers, forming new entities or associations, or creating

           and/or utilizing any other platform, User Accounts, Merchant Storefronts or any other

           means of importation, exportation, advertising, marketing, promotion, distribution,

           display, offering for sale and/or sale of Counterfeit Products for the purposes of

           circumventing or otherwise avoiding the prohibitions set forth in this Order.

2)   IT IS FURTHER ORDERED, ADJUDGED AND DECREED that Defaulting Defendants

     must deliver up for destruction to Plaintiff any and all Counterfeit Products and any and all

     packaging, labels, tags, advertising and promotional materials and any other materials in the

     possession, custody or control of Defaulting Defendants that infringe any of Plaintiff’s

     trademarks, copyrights or other rights including, without limitation, the CWC Mark, or bear

     any marks that are confusingly similar to the CWC Mark pursuant to 15 U.S.C. § 1118;

3)   IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the Third Party Service

     Providers and Financial Institutions are permanently enjoined and restrained from:




                                                 3
        Case 1:21-cv-01505-ER Document 33 Filed 09/13/21 Page 10 of 11




       A. secreting, concealing, destroying, altering, selling off, transferring or otherwise

          disposing of and/or dealing with any computer files, data, business records, documents

          or any other records or evidence relating to Defaulting Defendants’ Assets from or to

          Defaulting Defendants’ Financial Accounts; and

       B. knowingly instructing, aiding or abetting any other person or business entity in

           engaging in any of the activities referred to in subparagraphs III(1)(A) through

           III(C)(1) above.

                              IV.    Dissolution of Rule 62(a) Stay

3) IT IS FURTHER ORDERED, as sufficient cause has been shown, the 30-day automatic stay

   on enforcing Plaintiff’s judgment, pursuant to Fed. R. Civ. Pro. 62(a) is hereby dissolved.

                                    V.   Miscellaneous Relief

1) Defaulting Defendants may, upon proper showing and two (2) business days written notice

   to the Court and Plaintiff’s counsel, appear and move for dissolution or modification of the

   provisions of this Order concerning the restriction or restraint of Defaulting Defendants’

   Frozen Assets, Defaulting Defendants’ Additional Assets and/or Defaulting Defendants’

   Additional Financial Accounts;

2) Any failure by Defaulting Defendants to comply with the terms of this Order shall be deemed

   contempt of Court, subjecting Defaulting Defendants to contempt remedies to be determined

   by the Court, including fines and seizure of property;

3) The Court releases the Five Thousand U.S. Dollar ($5,000.00) security bond that Plaintiff

   submitted in connection with this action to counsel for Plaintiff, Epstein Drangel, LLP, 60 East

   42nd Street, Suite 2520, New York, NY 10165; and




                                                4
         Case 1:21-cv-01505-ER Document 33 Filed 09/13/21 Page 11 of 11




4) This Court shall retain jurisdiction over this matter and the parties in order to construe and

   enforce this Order.



SO ORDERED.

SIGNED this _____
             13th day of ____________,
                          September    2021, at _______
                                                  10:52 __.m.
                                                         a


                                                    _________________________________
                                                    HON. EDGARDO RAMOS
                                                    UNITED STATES DISTRICT JUDGE




                                                5
